DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al. (US 2017/0133469).

Regarding claim 1, Woo discloses a flexible transparent electrode, comprising:
a graphene body and metal nanowires (Abstract and paragraph 0113),
note: the holes 111 of the graphene body are several to tens of micrometers in diameter [paragraph 0054] and the nanowires have diameters down to 1nm [paragraph 0089] given the disclosure it is inherent that at least a part of the nanowires would occupy the space of the holes in the graphene).

Regarding claim 2, Woo further discloses wherein the graphene body has at least one hole-shaped defect structure (111 and paragraphs 0052-0056) and the at least part of the metal nanowires is inserted into the hole-shaped defect structure (paragraphs 0052-0113, note: the holes 111 of the graphene body are several to tens of micrometers in diameter [paragraph 0054] and the nanowires have diameters down to 1nm [paragraph 0089] given the disclosure it is inherent that at least a part of the nanowires would occupy the space of the holes in the graphene).
.

Regarding claim 3, Woo further discloses wherein a part of the metal nanowires located outside the hole-shaped defect structure is arranged crosswise to form a mesh structure (paragraphs 0089-0097).

Regarding claim 4, Woo further discloses wherein the metal nanowires comprise a copper nanowire or a silver nanowire (paragraph 0089).



Regarding claim 6, Woo further discloses a manufacture method of the flexible transparent electrode according to claim 1, comprising:
preparing graphene;
providing precursors for forming the metal nanowires, providing an alkaline solution and a reducing agent solution; and
mixing the graphene, the precursors, the alkaline solution, and the reducing agent solution (paragraphs 0125-0134)

Regarding claim 7, Woo further discloses wherein providing the precursors for forming the metal nanowires comprises: preparing a mixed solution of respective precursors of the metal nanowires;
mixing the graphene, the precursors, the alkaline solution, and the reducing agent solution comprises: mixing the graphene, the mixed solution, the alkaline solution, and the reducing agent solution to make them react for a certain period of time to obtain a product of the interpenetrating body structure composed of the metal nanowires and the graphene body;
after forming the interpenetrating body structure, the manufacture method further comprises:
washing and drying the product to form the flexible transparent electrode (paragraphs 0125-0134).


Regarding claim 8, Woo further discloses wherein mixing the graphene, the precursors, the alkaline solution, and the reducing agent solution comprises:
adding the precursors to the graphene to react for a certain period of time, and then adding the alkaline solution and the reducing agent solution in sequence (paragraphs 0125-0134).

Regarding claim 9, Woo further disclose wherein after preparing the graphene and before mixing the graphene with the precursors, the manufacture method further comprises:
performing heat-treating on the graphene prepared to make an oxygen-containing group on a surface of the graphene disappear, thereby forming a hole-shaped defect structure at a position where the oxygen-containing group disappears (paragraphs 0125-0134).

Regarding claim 12, Woo further discloses a flexible display panel, comprising a plurality of anodes, wherein each anode is the flexible transparent electrode according to claim 1 (paragraphs 0024-0026, 0120-0124).

Regarding claim 13, Woo further discloses a flexible display panel, comprising:
a base substrate; and

wherein the second electrode is the flexible transparent electrode according to claim 1 (paragraphs 0024-0026, 0120-0124)

Regarding claim 14, Woo further discloses a display device, comprising the flexible display panel according to claim 12(paragraphs 0024-0026, 0120-0124).


Regarding claim 18, Woo further discloses a flexible display panel, comprising a plurality of anodes, wherein each anode is the flexible transparent electrode according to claim 2 (paragraphs 0024-0026, 0120-0124).

Regarding claim 19, Woo further discloses a flexible display panel, comprising:
a base substrate; and
a plurality of pixel units located on the base substrate, wherein each pixel unit comprises a driving circuit located on the base substrate and a light-emitting element located on a side of the driving circuit away from the base substrate, each light-emitting element comprises a first electrode, a light-emitting layer, and a second electrode that 
wherein the second electrode is the flexible transparent electrode according to claim 2 (paragraphs 0024-0026, 0120-0124)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2017/0133469).
Regarding claims 10,11 and 17, Woo discloses the method of claim 9 as mentioned above, Woo does not explicitly disclose the oxygen reduction of claim 9 or the heat treating in an argon atmosphere at a temperature ranging from 550C to 650C as in accordance with claims 11 and 17.  However, such parameters were commonly 

Regarding claims 15-16, Woo discloses the method of claim 12 as mentioned above.  Woo does not explicitly disclose the forming of the driving circuit specifics of claims 15-16.  However, such arrangements are considered to be well known in the art and would therefore be deemed obvious to one of ordinary skill in the art at the time of filing.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        12/4/21